Opinion issued January 10, 2013.




                                    In The

                             Court of Appeals
                                   For The

                          First District of Texas
                           ————————————
                             NO. 01-12-01078-CV
                           ———————————
  IN RE WTF DISTRIBUTION TRUST, EDWARD PAGE OLIVER, AND
 ROBERT L. ROUNER, AS TRUSTEE OF WTF DISTRIBUTION TRUST,
                          Relators



           Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, WTF Distribution Trust, Edward Page Oliver, and Robert L.

Rouner, as Trustee of WTF Distribution Trust, filed this petition for writ of

mandamus, complaining of the trial court’s November 26, 2012 order denying their

motion for continuance.
      On December 1, 2012, relators filed a letter informing the court that the

underlying suit between the parties had been settled and that the request for a writ

of mandamus was moot.

      Accordingly, we DISMISS the petition for writ of mandamus as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2